Exhibit 10.4

 

TIME AMERICA, INC.

SECURITY AGREEMENT

 

 

To:                              Laurus Master Fund, Ltd.

c/o Ironshore Corporate Services, Ltd.

P.O. Box 1234 G.T

Queensgate House

South Church Street

Grand Cayman, Cayman Islands

 

Gentlemen:

 


1.                                       TO SECURE THE PAYMENT OF ALL
OBLIGATIONS (AS HEREAFTER DEFINED), WE HEREBY GRANT TO YOU A CONTINUING SECURITY
INTEREST IN ALL OF THE FOLLOWING PROPERTY NOW OWNED OR AT ANY TIME HEREAFTER
ACQUIRED BY US, OR IN WHICH WE NOW HAVE OR AT ANY TIME IN THE FUTURE MAY ACQUIRE
ANY RIGHT, TITLE OR INTEREST (THE “COLLATERAL”): ALL ACCOUNTS, INVENTORY,
EQUIPMENT, GOODS, DOCUMENTS, INSTRUMENTS (INCLUDING, WITHOUT LIMITATION,
PROMISSORY NOTES), CONTRACT RIGHTS, GENERAL INTANGIBLES (INCLUDING, WITHOUT
LIMITATION, PAYMENT INTANGIBLES AND AN ABSOLUTE RIGHT TO LICENSE ON TERMS NO
LESS FAVORABLE THAN THOSE CURRENTLY IN EFFECT AMONG OUR AFFILIATES, BUT NOT OWN
INTELLECTUAL PROPERTY), CHATTEL PAPER, SUPPORTING OBLIGATIONS, INVESTMENT
PROPERTY, LETTER-OF-CREDIT RIGHTS, TRADEMARKS AND TRADESTYLES IN WHICH WE NOW
HAVE OR HEREAFTER MAY ACQUIRE ANY RIGHT, TITLE OR INTEREST, ALL PROCEEDS AND
PRODUCTS THEREOF (INCLUDING, WITHOUT LIMITATION, PROCEEDS OF INSURANCE) AND ALL
ADDITIONS, ACCESSIONS AND SUBSTITUTIONS THERETO OR THEREFORE. IN THE EVENT WE
WISH TO FINANCE THE ACQUISITION OF ANY HEREAFTER ACQUIRED EQUIPMENT AND HAVE
OBTAINED A COMMITMENT FROM A FINANCING SOURCE TO FINANCE SUCH EQUIPMENT FROM AN
UNRELATED THIRD PARTY, YOU AGREE TO RELEASE YOUR SECURITY INTEREST ON SUCH
HEREAFTER ACQUIRED EQUIPMENT SO FINANCED BY SUCH THIRD PARTY FINANCING SOURCE.

 


2.                                       THE TERM “OBLIGATIONS” AS USED HEREIN
SHALL MEAN AND INCLUDE ALL DEBTS, LIABILITIES AND OBLIGATIONS OWING BY US TO YOU
WHETHER ARISING UNDER, OUT OF, OR IN CONNECTION WITH THAT CERTAIN SECURED
CONVERTIBLE TERM NOTE DATED AS OF THE DATE HEREOF MADE BY  US IN FAVOR OF LAURUS
MASTER FUND, LTD. (THE “TERM NOTE”).  LAURUS SHALL RELEASE ITS SECURITY INTEREST
IN THE COLLATERAL ONLY UPON FULL SATISFACTION OF ALL THE OBLIGATIONS SPECIFIED
HEREUNDER.

 

This Agreement, the Term Note, that certain Securities Purchase Agreement dated
as of the date hereof by and between the undersigned and Laurus (the “Securities
Purchase Agreement”), the Warrant dated as of the date hereof made by the
undersigned in favor of Laurus in connection with the Term Note (the “Term Note
Warrant”), that certain Registration Rights Agreement dated as of the date
hereof by and between the undersigned and Laurus in connection with the Term
Note (the “Term Note Registration Rights Agreement”), as each may be amended,
modified, restated or supplemented from time to time, are collectively referred
to herein as the “Documents”.

 

--------------------------------------------------------------------------------


 

3.                                       We hereby represent, warrant and
covenant to you that:


 


(A)                                  WE ARE A COMPANY VALIDLY EXISTING, IN GOOD
STANDING AND FORMED UNDER THE LAWS OF THE STATE OF NEVADA AND WE WILL PROVIDE
YOU THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE OF ANY CHANGE IN OUR STATE OF
FORMATION;


 


(B)                                 OUR LEGAL NAME IS TIME AMERICA, INC., AS SET
FORTH IN OUR CERTIFICATE OF INCORPORATION AS AMENDED THROUGH THE DATE HEREOF;


 


(C)                                  WE HAVE NO OTHER SUBSIDIARIES, EXCEPT FOR
TIME AMERICA, INC., AN ARIZONA CORPORATION;


 


(D)                                 WE ARE THE LAWFUL OWNER OF THE COLLATERAL
AND HAVE THE SOLE RIGHT TO GRANT A SECURITY INTEREST THEREIN AND WILL DEFEND THE
COLLATERAL AGAINST ALL CLAIMS AND DEMANDS OF ALL PERSONS AND ENTITIES;


 


(E)                                  WE WILL KEEP THE COLLATERAL FREE AND CLEAR
OF ALL ATTACHMENTS, LEVIES, TAXES, LIENS, SECURITY INTERESTS AND ENCUMBRANCES OF
EVERY KIND AND NATURE (“ENCUMBRANCES”), EXCEPT (I) ANY ENCUMBRANCE SUBORDINATE
TO THE OBLIGATIONS OR (II) TO THE EXTENT SAID ENCUMBRANCE DOES NOT SECURE
INDEBTEDNESS IN EXCESS OF $100,000 AND SUCH ENCUMBRANCE IS REMOVED OR OTHERWISE
RELEASED WITHIN TWENTY (20) DAYS OF THE CREATION THEREOF;


 


(F)                                    WE WILL AT OUR OWN COST AND EXPENSE KEEP
THE COLLATERAL IN GOOD STATE OF REPAIR (ORDINARY WEAR AND TEAR EXCEPTED) AND
WILL NOT WASTE OR DESTROY THE SAME OR ANY PART THEREOF OTHER THAN ORDINARY
COURSE DISCARDING OF ITEMS NO LONGER USED OR USEFUL IN OUR BUSINESS;


 


(G)                                 WE WILL NOT WITHOUT YOUR PRIOR WRITTEN
CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED)SELL, EXCHANGE, LEASE OR OTHERWISE DISPOSE OF THE COLLATERAL, WHETHER BY
SALE, LEASE OR OTHERWISE, EXCEPT FOR THE SALE OF INVENTORY IN THE ORDINARY
COURSE OF BUSINESS AND FOR THE DISPOSITION OR TRANSFER IN THE ORDINARY COURSE OF
BUSINESS DURING ANY FISCAL YEAR OF OBSOLETE AND WORN-OUT EQUIPMENT OR EQUIPMENT
NO LONGER NECESSARY FOR OUR ONGOING NEEDS, HAVING AN AGGREGATE FAIR MARKET VALUE
OF NOT MORE THAN $25,000 AND ONLY TO THE EXTENT THAT:


 


(I)                                     THE PROCEEDS OF ANY SUCH DISPOSITION ARE
USED TO ACQUIRE REPLACEMENT COLLATERAL WHICH IS SUBJECT TO YOUR FIRST PRIORITY
SECURITY INTEREST (SUBJECT TO THE $100,000 ALLOWANCE SET FORTH IN PARAGRAPH (E)
OF THIS SECTION 3) OR ARE USED TO REPAY OBLIGATIONS OR TO PAY GENERAL CORPORATE
EXPENSES; OR


 


(II)                                  FOLLOWING THE OCCURRENCE OF AN EVENT OF
DEFAULT WHICH CONTINUES TO EXIST THE PROCEEDS OF WHICH SHALL BE USED BY YOU TO
REPAY THE OBLIGATIONS;


 


(H)                                 WE WILL INSURE THE COLLATERAL AND NAME YOU
AS AN ADDITIONAL LOSS PAYEE WITH RESPECT TO ANY LOSS OR DAMAGE BY FIRE, THEFT,
BURGLARY, PILFERAGE, LOSS IN TRANSIT AND SUCH OTHER HAZARDS AS YOU SHALL SPECIFY
IN AMOUNTS AND UNDER POLICIES BY INSURERS CONSISTENT WITH OUR PAST PRACTICES AND
ALL PREMIUMS THEREON SHALL BE PAID BY US AND THE

 

2

--------------------------------------------------------------------------------


 


POLICIES DELIVERED TO YOU.  IF WE FAIL TO DO SO, YOU MAY PROCURE SUCH INSURANCE
AND THE COST THEREOF SHALL CONSTITUTE OBLIGATIONS;


 


(I)                                     WE WILL AT ALL REASONABLE TIMES ALLOW
YOU OR YOUR REPRESENTATIVES FREE ACCESS TO AND THE RIGHT OF INSPECTION OF THE
COLLATERAL, SUBJECT TO ADVANCE NOTICE AND DURING NORMAL BUSINESS HOURS;


 


(J)                                     WE HEREBY INDEMNIFY AND SAVE YOU
HARMLESS FROM ALL LOSS, COSTS, DAMAGE, LIABILITY AND/OR EXPENSE, INCLUDING
REASONABLE ATTORNEYS’ FEES, THAT YOU MAY SUSTAIN OR INCUR TO ENFORCE PAYMENT,
PERFORMANCE OR FULFILLMENT OF ANY OF THE OBLIGATIONS AND/OR IN THE ENFORCEMENT
OF THIS AGREEMENT OR IN THE PROSECUTION OR DEFENSE OF ANY ACTION OR PROCEEDING
EITHER AGAINST YOU OR US CONCERNING ANY MATTER GROWING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT, AND/OR ANY OF THE OBLIGATIONS AND/OR ANY OF THE COLLATERAL
EXCEPT TO THE EXTENT CAUSED BY YOUR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


4.                                       WE SHALL BE IN DEFAULT UNDER THIS
AGREEMENT UPON THE HAPPENING OF ANY OF THE FOLLOWING EVENTS OR CONDITIONS, EACH
SUCH EVENT OR CONDITION AN “EVENT OF DEFAULT:”


 


(A)                                  WE SHALL FAIL TO PAY WHEN DUE OR PUNCTUALLY
PERFORM ANY OF THE OBLIGATIONS AND SUCH FAILURE SHALL CONTINUE FOR A PERIOD OF
THREE (3) DAYS FOLLOWING ANY FAILURE TO MAKE PAYMENT, OR FOR A PERIOD OF THIRTY
(30) DAYS FOLLOWING DEFAULT FOR ANY OTHER SUCH FAILURE;


 


(B)                                 ANY COVENANT, WARRANTY, REPRESENTATION OR
STATEMENT MADE OR FURNISHED TO YOU BY US OR ON OUR BEHALF WAS FALSE IN ANY
MATERIAL RESPECT WHEN MADE OR FURNISHED;


 


(C)                                  THE LOSS, THEFT, SUBSTANTIAL DAMAGE,
DESTRUCTION, SALE OR ENCUMBRANCE TO OR OF ANY OF THE COLLATERAL OR THE MAKING OF
ANY LEVY, SEIZURE OR ATTACHMENT THEREOF OR THEREON  EXCEPT TO THE EXTENT:


 


(I)                                     SUCH LOSS IS COVERED BY INSURANCE
PROCEEDS WHICH ARE USED TO REPLACE THE ITEM OR REPAY US; OR


 


(II)                                  SAID LEVY, SEIZURE OR ATTACHMENT DOES NOT
SECURE INDEBTEDNESS IN EXCESS OF $100,000 AND SUCH LEVY, SEIZURE OR ATTACHMENT
HAS NOT BEEN REMOVED OR OTHERWISE RELEASED WITHIN TWENTY (20) DAYS OF THE
CREATION OR THE ASSERTION THEREOF;


 


(D)                                 WE SHALL BECOME INSOLVENT, CEASE OPERATIONS,
DISSOLVE, TERMINATE OUR BUSINESS EXISTENCE, MAKE AN ASSIGNMENT FOR THE BENEFIT
OF CREDITORS, SUFFER THE APPOINTMENT OF A RECEIVER, TRUSTEE, LIQUIDATOR OR
CUSTODIAN OF ALL OR ANY PART OF OUR PROPERTY;


 


(E)                                  ANY PROCEEDINGS UNDER ANY BANKRUPTCY OR
INSOLVENCY LAW SHALL BE COMMENCED BY OR AGAINST US AND IF COMMENCED AGAINST US
SHALL NOT BE DISMISSED WITHIN ONE HUNDRED (100) DAYS;

 

3

--------------------------------------------------------------------------------


 


(F)                                    WE SHALL REPUDIATE, PURPORT TO REVOKE OR
FAIL TO PERFORM ANY OF OUR OBLIGATIONS UNDER THE NOTE (AFTER PASSAGE OF
APPLICABLE CURE PERIOD, IF ANY); OR


 


(G)                                 AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING UNDER AND AS DEFINED IN THE NOTE.


 


5.                                       UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT AND AT ANY TIME THEREAFTER, YOU MAY DECLARE ALL OBLIGATIONS IMMEDIATELY
DUE AND PAYABLE AND YOU SHALL HAVE THE REMEDIES OF A SECURED PARTY PROVIDED IN
THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE STATE OF NEW YORK, THIS
AGREEMENT AND OTHER APPLICABLE LAW.  UPON THE OCCURRENCE AND CONTINUANCE OF ANY
EVENT OF DEFAULT AND AT ANY TIME THEREAFTER, YOU WILL HAVE THE RIGHT TO TAKE
POSSESSION OF THE COLLATERAL AND TO MAINTAIN SUCH POSSESSION ON OUR PREMISES OR
TO REMOVE THE COLLATERAL OR ANY PART THEREOF TO SUCH OTHER PREMISES AS YOU MAY
DESIRE.  UPON YOUR REQUEST, WE SHALL ASSEMBLE THE COLLATERAL AND MAKE IT
AVAILABLE TO YOU AT A PLACE DESIGNATED BY YOU.  IF ANY NOTIFICATION OF INTENDED
DISPOSITION OF ANY COLLATERAL IS REQUIRED BY LAW, SUCH NOTIFICATION, IF MAILED,
SHALL BE DEEMED PROPERLY AND REASONABLY GIVEN IF MAILED AT LEAST TEN (10) DAYS
BEFORE SUCH DISPOSITION, POSTAGE PREPAID, ADDRESSED TO US EITHER AT OUR ADDRESS
SHOWN HEREIN OR AT ANY ADDRESS APPEARING ON YOUR RECORDS FOR US.  ALL NOTICES
SHALL BE SENT THOUGH A NATIONALLY REPUTABLE OVERNIGHT COURIER TO ARRIVE THE NEXT
DAY.  ANY PROCEEDS OF ANY DISPOSITION OF ANY OF THE COLLATERAL SHALL BE APPLIED
BY YOU TO THE PAYMENT OF ALL EXPENSES IN CONNECTION WITH THE SALE OF THE
COLLATERAL, INCLUDING REASONABLE ATTORNEYS’ FEES AND OTHER LEGAL EXPENSES AND
DISBURSEMENTS AND THE REASONABLE EXPENSE OF RETAKING, HOLDING, PREPARING FOR
SALE, SELLING, AND THE LIKE, AND ANY BALANCE OF SUCH PROCEEDS MAY BE APPLIED BY
YOU TOWARD THE PAYMENT OF THE OBLIGATIONS IN SUCH ORDER OF APPLICATION AS YOU
MAY ELECT, AND WE SHALL BE LIABLE FOR ANY DEFICIENCY.


 


6.                                       IF WE DEFAULT IN THE PERFORMANCE OR
FULFILLMENT OF ANY OF THE TERMS, CONDITIONS, PROMISES, COVENANTS, PROVISIONS OR
WARRANTIES ON OUR PART TO BE PERFORMED OR FULFILLED UNDER OR PURSUANT TO THIS
AGREEMENT, YOU MAY, AT YOUR OPTION WITHOUT WAIVING YOUR RIGHT TO ENFORCE THIS
AGREEMENT ACCORDING TO ITS TERMS, IMMEDIATELY OR AT ANY TIME THEREAFTER AND
WITHOUT NOTICE TO US, PERFORM OR FULFILL THE SAME OR CAUSE THE PERFORMANCE OR
FULFILLMENT OF THE SAME FOR OUR ACCOUNT AND AT OUR SOLE COST AND EXPENSE, AND
THE COST AND EXPENSE THEREOF (INCLUDING REASONABLE ATTORNEYS’ FEES) SHALL BE
ADDED TO THE OBLIGATIONS AND SHALL BE PAYABLE ON DEMAND WITH INTEREST THEREON AT
THE HIGHEST RATE PERMITTED BY LAW OR, AT YOUR OPTION, DEBITED BY YOU FROM THE
COLLATERAL.


 


7.                                       WE APPOINT YOU, ANY OF YOUR OFFICERS,
EMPLOYEES OR ANY OTHER PERSON OR ENTITY WHOM YOU MAY DESIGNATE AS OUR ATTORNEY,
WITH POWER TO EXECUTE SUCH DOCUMENTS IN OUR BEHALF AND TO SUPPLY ANY OMITTED
INFORMATION AND CORRECT PATENT ERRORS IN ANY DOCUMENTS EXECUTED BY US OR ON OUR
BEHALF; TO FILE FINANCING STATEMENTS AGAINST US COVERING THE COLLATERAL,
PROVIDED YOU FURNISH A COPY OF THE SAME TO US PRIOR TO FILING; TO SIGN OUR NAME
ON PUBLIC RECORDS; AND TO DO ALL OTHER THINGS YOU DEEM REASONABLY NECESSARY TO
CARRY OUT THIS AGREEMENT.  NEITHER YOU NOR THE ATTORNEY WILL BE LIABLE FOR ANY
ACTS OF COMMISSION OR OMISSION, NOR FOR ANY ERROR OF JUDGMENT OR MISTAKE OF FACT
OR LAW OTHER THAN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THIS POWER BEING
COUPLED WITH AN INTEREST, IS IRREVOCABLE SO LONG AS ANY OBLIGATIONS REMAIN
UNPAID.


 


8.                                       NO DELAY OR FAILURE ON YOUR PART IN
EXERCISING ANY RIGHT, PRIVILEGE OR OPTION HEREUNDER SHALL OPERATE AS A WAIVER OF
SUCH OR OF ANY OTHER RIGHT, PRIVILEGE, REMEDY OR OPTION, AND

 

4

--------------------------------------------------------------------------------


 


NO WAIVER WHATEVER SHALL BE VALID UNLESS IN WRITING, SIGNED BY YOU AND THEN ONLY
TO THE EXTENT THEREIN SET FORTH, AND NO WAIVER BY YOU OF ANY DEFAULT SHALL
OPERATE AS A WAIVER OF ANY OTHER DEFAULT OR OF THE SAME DEFAULT ON A FUTURE
OCCASION.  YOUR BOOKS AND RECORDS CONTAINING ENTRIES WITH RESPECT TO THE
OBLIGATIONS SHALL BE ADMISSIBLE IN EVIDENCE IN ANY ACTION OR PROCEEDING, SHALL
BE BINDING UPON US FOR THE PURPOSE OF ESTABLISHING THE ITEMS THEREIN SET FORTH
AND SHALL CONSTITUTE PRIMA FACIE PROOF THEREOF.  YOU SHALL HAVE THE RIGHT TO
ENFORCE ANY ONE OR MORE OF THE REMEDIES AVAILABLE TO YOU, SUCCESSIVELY,
ALTERNATELY OR CONCURRENTLY.  WE AGREE TO JOIN WITH YOU IN EXECUTING FINANCING
STATEMENTS OR OTHER INSTRUMENTS TO THE EXTENT REQUIRED BY THE UNIFORM COMMERCIAL
CODE IN FORM SATISFACTORY TO YOU AND IN EXECUTING SUCH OTHER DOCUMENTS OR
INSTRUMENTS AS MAY BE REQUIRED OR DEEMED NECESSARY BY YOU FOR PURPOSES OF
AFFECTING OR CONTINUING YOUR SECURITY INTEREST IN THE COLLATERAL.


 


9.                                       THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND CANNOT BE
TERMINATED ORALLY.  ALL OF THE RIGHTS, REMEDIES, OPTIONS, PRIVILEGES AND
ELECTIONS GIVEN TO YOU HEREUNDER SHALL INURE TO THE BENEFIT OF YOUR SUCCESSORS
AND ASSIGNS.  THE TERM “YOU” AS HEREIN USED SHALL INCLUDE YOUR COMPANY, ANY
PARENT OF YOUR COMPANY, ANY OF YOUR SUBSIDIARIES AND ANY CO-SUBSIDIARIES OF YOUR
PARENT, WHETHER NOW EXISTING OR HEREAFTER CREATED OR ACQUIRED, AND ALL OF THE
TERMS, CONDITIONS, PROMISES, COVENANTS, PROVISIONS AND WARRANTIES OF THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF AND SHALL BIND THE REPRESENTATIVES,
SUCCESSORS AND ASSIGNS OF EACH OF US AND THEM.  YOU AND WE HEREBY (A) WAIVE ANY
AND ALL RIGHT TO TRIAL BY JURY IN LITIGATION RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND WE AGREE NOT TO ASSERT ANY COUNTERCLAIM IN
SUCH LITIGATION, (B) SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK
STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK AND (C)
WAIVE ANY OBJECTION YOU OR WE MAY HAVE AS TO THE BRINGING OR MAINTAINING OF SUCH
ACTION WITH ANY SUCH COURT.


 


10.                                 ALL NOTICES FROM YOU TO US SHALL BE
SUFFICIENTLY GIVEN IF MAILED OR DELIVERED TO US AT OUR ADDRESS SET FORTH BELOW.

 

 

 

Very truly yours,

 

 

 

 

 

 

TIME AMERICA, INC.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

ACKNOWLEDGED:

 

Title:

 

 

 

 

 

LAURUS MASTER FUND, LTD.

Address:

51 West Third Street, Suite 310,
Tempe, Arizona 85281

 

 

 

By:

 

 

Attention:

Craig J. Smith

 

Name:

 

Facsimile: (480) 967-5444

 

Title:

 

 

 

5

--------------------------------------------------------------------------------


 

 

 

With copy to:  Gregory R. Hall, Esq.

 

 

 

 

 

 

 

Squire, Sanders & Dempsey L.L.P.
Two Renaissance Square
40 North Central Avenue, Suite 2700
Phoenix, Arizona 85004
Facsimile: (602) 253-8129

 

6

--------------------------------------------------------------------------------